Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 03/08/22. Claims 1-6, and 8-20 are pending in this application. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited art do not disclose: 
A method for fabricating a stacked capacitor, comprising: providing a substrate having a first interlayer dielectric (ILD) layer thereon and at least one source conductive plate in the first ILD layer; depositing a second ILD layer on the first ILD layer; forming at least one stacked capacitor area in the second ILD layer;
forming a film stack comprising alternating first layers and second layers on the second ILD layer and an interior surface of the stacked capacitor area, wherein the film stack comprises a recessed region within the stacked capacitor area;
performing a planarization process  the film stack such that a top surface of the second ILD layer is exposed, wherein each surface of the film stack
on an interior surface of the stacked capacitor area is flush with the top surface of the second ILD layer;
forming a through hole in the film stack, wherein the through hole partially exposes the source conductive plate; performing an isotropic etching process to selectively etch the first layers of the

forming a first conductive layer on the fin-shaped structure; forming a capacitor dielectric layer on the first conductive layer; and
forming a second conductive layer on the capacitor dielectric layer, as recited in amended claim 1. Claims 2-6, 8-17 depend from claim 1 and are also allowable.
A stacked capacitor, comprising: a substrate having a first interlayer dielectric (ILD) layer thereon and at least one source conductive plate in the first ILD layer; 20 a second ILD layer disposed on the first ILD layer; at least one stacked capacitor area disposed in the second ILD layer, wherein the at least one stacked capacitor area partially exposes the at least one source conductive plate; a fin-shaped structure disposed on the at least one source conductive plate within 25 the at least one stacked capacitor area in the second ILD layer, wherein the fin-shaped structure comprises horizontal fins and vertical fins, wherein the fin-shaped structure further comprises a pit-like recess; a widened central hole penetrating through the fin-shaped structure and partially exposing the source conductive plate;  a first conductive layer disposed on the fin-shaped structure and the source conductive plate in the widened central hole; a capacitor dielectric layer disposed on the first conductive layer; and a second conductive layer disposed on the capacitor dielectric layer, as recited in claim 18. Claim 19 and 20 depend from claim 18 and are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Discussion of Related Art
Tu (US 6100129 A), discloses a method for manufacturing a fin-trench capacitor on a substrate including a landing pad connected to a source or drain region, the method comprising: forming a plurality of alternating oxide and nitride layers including a top oxide layer, wherein said nitride layers are sandwiched between said oxide layers; forming a storage node contact opening in said plurality of alternating oxide and nitride layers, said storage node contact stopping at said landing pad; removing a portion of said nitride layers along the sidewalls of said contract opening; forming an in-situ doped polysilicon layer over said top oxide layer, conformally along said sidewalls of said contact opening so that said doped polysilicon layer does not completely fill said contact opening, and contacting said landing pad; depositing a photoresist layer into said contact opening; removing a portion of said in-situ doped polysilicon layer on top of said top oxide layer; removing said photoresist layer; forming a thin dielectric layer over said top oxide layer and conformally on top of said in-situ doped polysilicon layer along said sidewalls of said contact opening; forming a in-situ doped top polysilicon layer over said thin dielectric layer and in said contact opening.
Examiners’ note
This office action notes that the applicant’s use of the phrase “a pit-like recess” in the stack is being interpreted narrowly. In this interpretation the pit is interpreted to be through each of the layers of the stack, as shown in applicant’s figure 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813